UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 April 5, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Stewart Capital Mutual Funds (“Registrant”) File Nos. 333-137670 and 811-21955 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, we hereby certify on behalf of the above registered management investment company, that the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from contained in the update to the Registration Statement on Form N-1A which was filed with the Commission on March 30, 2012. Questions regarding this filing may be directed to the undersigned at (414) 299-2142. Very truly yours, /s/ Benjamin D. Schmidt AVP – Fund Administration
